FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2012 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Santiago, April 27 th , 2012 Mr. Fernando Coloma C. Superintendent for Securities and Insurance Companies Av. Libertador General Bernardo O’Higgins 1449 Santiago REF: SIGNIFICANT EVENT Dear Sir, In accordance with articles 9 and 10.2 of Law 18,045 and General Norm 30 of the Superintendence, and under the powers conferred upon me, I hereby inform you as significant event that on the Ordinary Shareholders’ Meeting of Endesa Chile held on April 26, 2012, was agreed to distribute a minimum mandatory dividend (partially integrated by the Provisional Dividend No. 51 of Ch$ 5.08439 per share) and an additional dividend, for a total of Ch$ 27.24259 per share attributable to the fiscal period ended on December 31, 2011. Since the above mentioned Provisional Dividend No. 51 was already paid, the remaining amount of the Final Dividend No.52 of Ch$ 22.15820 per share will be paid. Yours sincerely, Joaquín Galindo V. Chief Executive Officer Endesa Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EMPRESA NACIONAL DE ELECTRICIDAD S.A. BY: /S/ JOAQUÍN GALINDO V. Joaquín Galindo V. Chief Executive Officer Dated:
